DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al (WO 2015/154258 A1).
Applicants’ claimed invention is directed to a start-up method for a process for the preparation of glycols from a starting material comprising one or more saccharides in the presence of hydrogen and a catalyst system comprising one or more retro-aldol catalysts comprising tungsten and one or more catalytic species suitable for hydrogenation in a reactor, said method comprising introducing the one or more retro-aldol catalysts to the reactor whilst also in the presence of one or more agents suitable to suppress tungsten precipitation.
Hussain teaches a  process for preparing ethylene glycol from a feedstock comprising at least one saccharide comprising the steps of: i) contacting the feedstock comprising at least one saccharide with a catalyst system in the presence of hydrogen and reaction medium; and ii) obtaining ethylene glycol from the reaction mixture; wherein the catalyst system comprises: a) tungsten, molybdenum, or a combination thereof; and b) — one or more transition metals selected from IUPAC Groups 8, 9 and 10, and combinations.  See page 2, last paragraph through page 3, line 8.
Hussain discloses that Saccharide used herein in reference to a component of the feedstock refers to all classes of saccharides, including monosaccharides, disaccharides, oligosaccharides, and polysaccharides, any of which may be edible, inedible, amorphous or crystalline in nature. Examples of monosacharides include, glucose, fructose, galactose, xylose, arabinose and mannose. Examples of polysaccharides include cellulose, hemicellulose, glycogen, starch and chitin. In a preferred embodiment, the saccharide comprises cellulose, hemicellulose or a combination thereof. More preferably, the saccharide comprises cellulose. The saccharide contained in the feedstock may be amorphous, crystalline, or a combination thereof.   See page 3, lines 14-23.
Hussain  teaches that the process is conducted in the presence of an organic acid selected from acetic acid, maleic acid, butyric acid, benzenesulfonic acid, terephthalic acid, benzoic acid, phthalic acid and salicylic acid. Preferably, the organic acid used is benzenesulfonic acid. When present, the organic or inorganic acid may be in an amount of from 0.0001 to 2.0 wt.%, preferably 0.001 to 0.1 wt.%, based on the total weight of the reaction mixture, or in an amount of 1 ppm to 20,000 ppm, preferably 10 ppm to 1000 ppm. As described hereinbefore, the catalyst system for use in the process comprises: a) tungsten, molybdenum, or a combination thereof; and b) one or more transition metals selected from IUPAC Groups 8, 9 and 10, and combinations thereof. In one embodiment component a) of the catalyst system comprises molybdenum in elemental form or in the form of molybedic acid. In a preferred embodiment, component a) of the catalyst system comprises tungsten in elemental form or in the form of a compound selected from sodium tungstate, tungsten nitride, tungsten carbide, tungsten phosphide, tungsten oxide, tungsten sulfide, tungsten chloride, tungsten hydroxide, tungsten bronze, tungstic acid, tungstate, metatungstic acid, metatungstate (for example, ammonium metatungstate), paratungstic acid.  See page 5, paragraphs 2-5.
Hussain  teaches that the process  is conducted at a temperature of at least 150°C, more preferably at a temperature of from 200 to 300°C, for example at a temperature of 245°C. Preferably, step i) of the process of the invention is conducted at a pressure of 1 to 15 MPa, more preferably at a pressure of 1 to 7 MPa, for example at a pressure of 5 MPa. Step (i) of the process is conducted in the presence of a reaction medium which is compatible with the catalytic reaction and typically comprises water and/or an organic solvent. In one embodiment, the reaction medium comprises a solvent selected from water, methanol, ethanol, propanols, butanols, ethylene glycol, glycerol, or a combination thereof. In a preferred embodiment, the reaction medium comprises an aqueous solvent. Preferably, the amount of reaction medium present is such that the feedstock represents between 1 and 30wt.%, based on the combined weight of reaction medium and feedstock. More preferably, the amount of reaction medium present is such that the feedstock represents between 5 and 15 wt.%, based on the combined weight of reaction medium and feedstock. In some embodiments, the feedstock comprising at least one saccharide is derived from pretreated biomass, i.e. biomass which has undergone a pretreatment prior to use. Pretreatment may comprise any of the pretreatments mentioned above, of which the person skilled in the art would be aware. In one preferred embodiment, the feedstock comprising saccharide is derived from biomass which has undergone a pretreatment comprising treatment of raw or crude biomass with a basic solution at a temperature of from 20°C to 110°C, preferably from 30°C to 80°C. Pretreatment can be conducted over a time period suitable for achieving a desired level of depolymerisation and/or removal of lignin and/or hemicellulose, which may be monitored intermittently. Preferably, the pretreatment is conducted over a timescale of from 30 minutes to 48 hours, more preferably over a timescale of from 1 to 24 hours. The ratio of feedstock to basic solution is preferably 1:10-1:100. Preferably, the basic solution comprises alkali or alkaline earth metal hydroxide, such as sodium hydroxide, lithium hydroxide, potassium hydroxide, calcium hydroxide and/or magnesium hydroxide.  See page 7 and Examples.
Hussain is silent with respect to suppressing tungsten precipitation.  However, Hussain using the same reaction medium that is used in the present invention to suppress tungsten precipitation.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize an effective amount of the reaction medium such as, organic acid or organic oxygenate during the reaction process to suppress tungsten precipitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622